Citation Nr: 1807185	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to bilateral pes planus.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to bilateral pes planus.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to bilateral pes planus.

6.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 28, 2014.

7.  Entitlement to an initial disability rating in excess of 50 percent for PTSD after February 28, 2014.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to February 1971, with service in the Republic of Vietnam from May 1970 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran initially requested a hearing before a Decision Review Officer, he expressly withdrew this request in February 2014.  See Representative Memorandum to VA.  Subsequently, the Veteran testified at a video-conference hearing before the undersigned in June 2017; a transcript of this Board hearing has been associated with the electronic claims file.

With respect to the issue of TDIU listed on the first page of this decision, this is an issue that has been raised by the record in conjunction with the appeal for a higher rating for PTSD.  Accordingly, per Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter is hereby considered part and parcel of the claim for benefits for the underlying disability and, for clarification purposes, is listed as a separate issue on the first page of this decision.

The issues involving entitlement to increased initial ratings for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1983 rating decision, the Veteran's claim for service connection for bilateral pes planus was denied; although he disagreed with this rating decision, he did not perfect his appeal by filing a timely substantive appeal following the issuance of the May 1983 statement of the case, and the May 1983 rating decision became final; service personnel records were added to the record following that denial, the service personnel records are not relevant to his claimed pes planus.

2.  Evidence submitted since the final May 1983 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.

3.  Bilateral pes planus was noted at the time of his acceptance and enrollment into active duty service.

4.  The Veteran's pre-existing bilateral pes planus underwent an increase in severity in service and is presumed to have been aggravated by service; the presumption of aggravation has not been rebutted by clear and unmistakable evidence.

5.  Resolving doubt in the Veteran's favor, his knee and back disorders have been caused or aggravated by his now service-connected pes planus.


CONCLUSIONS OF LAW

1.  Following the previous final May 1983 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C. §§ 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C. §§ 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

3.  The criteria for entitlement to service connection for a right knee disorder, as secondary to pes planus, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).

4.  The criteria for entitlement to service connection for a right knee disorder, as secondary to pes planus, have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).

5.  The criteria for entitlement to service connection for a lumbar spine disorder, as secondary to pes planus, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen for Bilateral Pes Planus

In this case, the Veteran's claim for service connection for bilateral pes planus was first denied in a May 1983 rating decision on the basis that "[p]es planus existed prior to service and was not aggravated by service."  Although the Veteran submitted a notice of disagreement with this decision, he failed to perfect his appeal by filing a substantive appeal following the issuance of the May 1983 statement of the case.  Additionally, no new and material evidence was submitted within one year under 38 C.F.R. § 3.156(b), and although service personnel records were added to the record following that denial, the service personnel records are not relevant to his claimed skin disorder such that 38 C.F.R. § 3.156(c) would apply.  Accordingly, the May 1983 rating decision became final with respect to the denial of service connection for pes planus.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim for pes planus was denied in May 1983.  Significantly, the Veteran has since submitted lay statements from his wife and fellow service-members, as well as private medical evidence, demonstrating worsening feet problems ever since service.  See, e.g., September 2010 statements from his spouse and fellow service member, February 2011 and October 2011 private medical opinions, and March 2012 statement of service member.  The newly submitted evidence bears directly on the missing elements of service-connection that had not been established at the time of the last denial, namely that his foot disorder may have been aggravated worse since service.

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claims for entitlement to service connection for a skin disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Service Connection for Bilateral Pes Planus on the Merits

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C. § 1111 (2012).  Where a disorder is noted on service entrance examination, a Veteran is not presumed sound and 38 U.S.C. § 1153 applies.

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2017).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

As an initial matter, it is significant that the Veteran's April 1968 pre-induction examination expressly noted the presence of pes planus.  As such, the presumption of soundness is not for application for this pre-existing disease.  38 C.F.R. 
§ 3.304(b).  

However, as stated above, a pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during service. The question of whether a pre-existing defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a) and (b).  Accordingly, the threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the Veteran's pes planus during his active duty.

After reviewing the record, the Board finds that the evidence establishes an increase in severity of pes planus in service.  Not only did he seek treatment for this disability on numerous occasions, citing painful and sore feet, he was first prescribed arch supports and orthotics in service, which were noted to have not been helpful in February 1970, and was given a permanent profile for this disability in June 1970.  This evidence affirmatively establishes an increase of his pes planus in service.

Having shown an increase in service, the Veteran's pre-existing pes planus is presumed to have been aggravated by service unless VA can demonstrate by clear and unmistakable evidence that such increase was due to the natural progress of the disease.  In order to rebut the presumption of aggravation, the evidence of natural progression must be unmistakable.  Turning to the VA opinion obtained in April 2011, the Board notes that the VA examiner stated "the pre-service pes planus was not increased by military service, but is increased due to the natural progression of the disease."  However, it is crucial to note that this opinion does not address the fact that the Veteran was awarded a permanent PULHES "physical capacity" profile of 3 for his pes planus in June 1970.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). (A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service)).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Moreover, private treatment records offer contradictory information to the negative VA opinion, in that they also note that the service records appear to be consistent with the Veteran's complaints of chronic feet pain worsening since service.

As such, the Board is not convinced that the April 2011 opinion rises to the level of "clear and unmistakable evidence" as is needed to overcome the high evidentiary burden needed to rebut the presumption of aggravation in this case.  Rather, this opinion fails to establish that increase was clearly and unmistakably due to the natural progress of the disorder by comparing any change in baseline or by discussing an aggravational aspect of his pes planus.  See, e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (discussing the types of evidence that may constitute or contribute to clear and unmistakable evidence of lack of aggravation); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Court has made clear that the clear-and-unmistakable-evidence standard is an onerous one and requires that the evidence be "undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  As such, the Board finds that the existing April 2011 opinion does not rise to the level of evidence sufficient to rebut the presumption of aggravation.

As a final consideration, inasmuch as the Veteran has a current disability of pes planus, and there is no evidence to suggest that the pes planus he has now is different or wholly distinct from that demonstrated in service, the evidence sufficiently demonstrates both a current disability and a nexus to service.

In light of the above, the Board concludes that the Veteran's pes planus pre-existed active duty service but was aggravated as a result of that service.  Entitlement to service connection is therefore warranted.

III.  Service Connection for the Right Knee, Left Knee, and Low Back

The Veteran alleges, in part, that his knee and back disorders are directly related to his pes planus.  Secondary service connection is warranted for a disorder that is proximately due to, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2017).

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with degenerative joint disease of the right knee, left knee, and lumbar spine during the appeal period.  See, e.g., April 2011 VA examination report.  Accordingly, a current disability is shown for each of these claims.

In ascertaining whether there is a link between the diagnosed disorders of the knees and back and the now service-connected pes planus, the Board notes that the April 2011 VA examiner essentially provided a negative nexus opinion for this theory of entitlement, finding that degenerative changes of his knees and back were "not related to his claimed aggravation of his pes planus condition but rather normal aging process."  However, the rationale provided was merely that the service treatment records were "silent for chronicity of condition" and that the Veteran "had orthotics made in the military but [he] didn't wear them because they were painful."  This opinion is facially unclear; the rationale does not appear to be logically associated with the determination of whether the degenerative changes are caused by or aggravated by his pes planus.

Rather, the Board looks to the opinion provided by the Veteran's private treatment care provider, which noted the Veteran had "severe pronation with accommodated out toe gait because of long duration of [pes planus] problem" and that "pronation in all probability contributed to knee and spine pain."  See January 2011 private treatment report received October 2011.  This is consistent with another privately obtained medical opinion by Dr. A., which explains the following positive relationship between flat feet and knee and back problems:

I scanned his feet and determined he has pronation or flat feet.  It is due to the foot imbalance that it will have a negative impact on his knees [] and spine.  He is now experiencing the years of compensating for the structural instability that has resulted in chronic low back [] and feet problems.

The private opinions sufficiently establish a causational link between pes planus and his knee and back disorders.  

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence is at least in equipoise to support the establishment of service connection for a right knee disorder, left knee disorder, and lumbar spine disorder on a secondary basis.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral pes planus is reopened.

Service connection for bilateral pes planus is granted.

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.

Service connection for a lumbar spine disorder is granted.



REMAND

Although any additional delay is regrettable, the issues of entitlement to higher initial disability ratings for PTSD and for entitlement to TDIU are remanded for additional development.

I.  PTSD Development

First, during the Veteran's hearing, the Veteran indicated that he had been receiving VA treatment for his PTSD and expressly stated that he underwent sessions of group therapy in 2016.  These group therapy notes, as well as any other relevant VA treatment records since December 2013, must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Additionally, the Veteran's testimony also sufficiently indicated that his PTSD symptoms have worsened in severity since his last VA examination in February 2014.  Accordingly, a new examination should be provided to ascertain the current level of severity of his PTSD. See VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); c.f. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination.

II.  TDIU Development

With regard to TDIU, during the pendency of the current claim for an increased rating for PTSD, the evidence shows the Veteran has been unemployed.  As the issue of TDIU has been raised in conjunction with the appeal, the AOJ should take any necessary steps deemed necessary process this claim in accordance with Fast Letter 13-13 (U.S. Department of Veterans Affairs, June 17, 2013) and/or the associated provisions of the  M21-1 Adjudication Procedures Manual that have incorporated this Fast Letter.

Also, the Board notes that the RO will assign initial ratings and effective dates his pes planus, the right knee, left knee, and lumbar spine.  The RO's determination will, in turn, may affect the Board's consideration of TDIU on a schedular or extraschedular basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, this issue must be deferred until the RO processes these downstream issues of the Veteran's newly service-connected claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file outstanding VA treatment records dated from December 2013 to the present, including the Veteran's 2016 PTSD group therapy records as identified in the June 2017 Board hearing.

2.  Take action consistent with Fast Letter 13-13 and/or the associated provisions of the M21-1 with respect to the issue of TDIU that has been raised in conjunction with the Veteran's pending appeal for an increased rating for PTSD (to include, for example, asking him to complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability).

3.  Schedule the Veteran for a new VA examination to evaluation the current level of severity of his PTSD.  The relevant records in the electronic claims file should be made available for review by the VA examiner. 

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


